Citation Nr: 0946978	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in San Diego, California that 
have denied increased evaluations for degenerative disc 
disease of the lumbosacral and cervical spine.

The Veteran was afforded a personal hearing in January 2008 
before the undersigned Veterans Law Judge sitting at Los 
Angeles, California.  The transcript is of record.

By decision dated in April 2008, the Board granted a 20 
percent rating for the cervical spine disorder but denied an 
evaluation in excess of 20 percent for lumbar spine 
disability.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In a June 2009 Joint Motion for Partial Remand, the Appellant 
and the VA Secretary (the Parties) asked that the Court not 
disturb the portion of the Board decision that granted a 20 
percent evaluation for cervical spine disability.  It was 
found, however, that adequate reasons and bases had not been 
presented to deny evaluations in excess of 20 percent for the 
lumbosacral and cervical spine disorders.  It was therefore 
requested that the Board's decision be vacated in part.  

By Order dated in May 2009, the Court vacated the Board's 
decision with respect to the issues of entitlement to an 
evaluation in excess of 20 percent for lumbosacral and 
cervical spine disorders, and remanded the matters to the 
Board for compliance with the conclusions and instructions in 
the April 2009 Joint Motion for Partial Remand.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected cervical and lumbar spine disorders are far 
more disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings.  He 
testified on personal hearing in January 2008 that he had 
constant daily and severe attacks of pain that impaired his 
mobility and essentially curtailed all other activities of 
daily living.  He stated that there were times when he could 
not get out of bed on account of pain, and that he had 
substantial neurological deficit associated with the 
disorders.  The testimony taken as a whole indicated that 
neck and low back symptomatology had significantly and 
progressively worsened. 

Review of the record discloses that the appellant last had a 
VA examination for compensation and pension purposes in May 
2006.  The Court has held that when the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination. See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); see also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 
the circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status of the service-connected cervical and lumbosacral 
spine disorders.

Additionally, during the hearing, the Veteran reported having 
been treated at the San Diego, California VA.  The Board 
notes that the most recent VA clinic notes of record date 
through March 2005.  More recent VA clinical data must be 
requested. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating 
from April 2005 should be retrieved from the San Diego VA 
facility and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Pertinent VA outpatient records 
dating from April 2005 through the 
present should be obtained and 
associated with the claims folder.

2.  The Veteran should be scheduled 
for a VA examination to assess the 
degree and severity of his service-
connected cervical and lumbosacral 
spine disorders.  The claims folder 
should be provided to the examiner 
in connection with the examination.  
All indicated tests and studies 
should be conducted and clinical 
findings should be reported in 
detail.  

The examiner should address whether 
or not the Veteran has the 
following symptoms: muscle spasm on 
extreme forward bending with 
unilateral loss of lateral spine 
motion in a standing position, 
listing of the whole spine to the 
opposite side, a positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
the standing position, loss of 
lateral motion with osteoarthritic 
changes, or narrowing or 
irregularity of joint spaces, or 
abnormal mobility on forced motion.

Additionally, the examiner should 
indicate whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected cervical 
spine and low back disabilities.  
In addition, the examiner should 
note whether, and to what extent, 
the Veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use.  
The examiner should express such 
functional loss in terms of 
additional degrees of limitation of 
motion beyond that clinically 
shown.

3.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report. 
See 38 C.F.R. § 3.655 (2009).

4.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


